Van Brunt, P. J.:
This action was brought by the public administrator in behalf of the next of kin of Owen Hagen who, on September 14,1898, while in the employ of the Ocean Steamship Company, as an oiler in the engine room of the steamer Git/y of Augusta, then lying at pier 34 North river, was so severely scalded by the escape of steam that he thereafter, on October 3, 1898, died. The accident, it was claimed, was caused by the negligence of the defendants, and occurred between eleven and twelve o’clock at night, just before the steamer sailed from her dock. For two or three weeks prior thereto the steamer had been undergoing repairs, which were made by the Morgan Iron Works.
On the night in question the plaintiff’s intestate was at his post on the lower grating of the engine room, and stepped over in performance of his duties to the feed pump, which was used to pump water from the condenser back into the boiler, and turned on the throttle valve to let steam into this feed pump. Part of the fittings of this pump are two cushion valves, their purpose being to permit a cushion of steam to be formed in the steam cylinder so that the piston will not strike against the head of the cylinder with too much force. When Hagen turned on the steam, one of these valves came out, and by the steam escaping through the opening he was scalded. It is claimed by the defendants that he was scalded by hot water as well as steam; but there is no evidence that there was any hot water.
At the time of the accident, another oiler, William Cox, was near the foot of the ladder; and Henry M. Wilson, an assistant engineer, was standing on the middle grating, just above, and he immediately turned off all the steam. Edward M. Stanford, another- assistant engineer, was also on the middle grating and went down the ladder and found upon the floor beside the feed pump the rod and- wheel *261together with the bonnet of the cushion valve. The bonnet is the part of the valve which screws into a seat or casting and through which the stem of the valve works. None of the threads of the bonnet or of the seat were broken or torn, and the valve and bonnet were replaced upon the cylinder and screwed up and thereafter used. There is no evidence that they had been imperfect in any way.
The house surgeon of the hospital to which Hagan was taken testified that the cause of his death was intestinal perforation, the effect of burns and scalds, which he described as covering a considerable area. He referred to the injuries as due to steam, but no mention was made by him or any other witness of hot water as causing the injuries in question. It was testified that steam condenses to hot water in the cylinder, and that drain cocks are provided in the bottom of the. cylinder for letting such water out, and that when the pumps are first' started there is considerable hot water from condensation of steam. It was further testified that the pumps were generally full of water, which runs out through the drain cocks, and should be so allowed to run out; that the blowing out of hot water and steam makes a noise something like when a locomotive is started up — the noise of escaping steam —a sort of rushing sound. There is no danger attendant on starting the pump in that way, with the steam gradually admitted, and with the drain cocks open; if anything should seem to be wrong, the open drain cocks would reduce the pressure. Mr. Cox testified that, in starting up the pump, the first thing is to open the drains and let all the water escape out of the cylinders; then the exhaust is to be opened, and the next thing to be done is to open the steam valve — the throttle; this should be opened very easily, by degrees — just “ cracked ” a little to let a little steam in.
There was other testimony that the oiler, in connection with the starting of the pump, was to take a- hand lamp and oil can and inspect and oil things thoroughly before there was anything done whatever. There ■ was also testimony that before the accident the rushing sound of blowing out hot water and steam from the drain cocks was not heard, and that it was the oiler’s duty to examine the condition of the pumps and see that they were all right before he ■started them. One of the witnesses testifies“ He must look them *262over; * * * if lie finds anything loose, he tightens it up ; ” and it was his duty to be familiar with all the working of the pump. The evidence further shows that the oiler is not merely a man who goes around and puts oil on parts of the machinery, but that the oilers are working their way up to the position of engineers.
The evidence further conclusively shows that the oiler should do nothing to these cushion valves; that they ought to be let alone, and that oilers, when they first come on board, are told not to touch these valves. The engineer of the company that manufactured the pump testified that the proper way was to adjust the cushion valve when the pump is set up, and then not have people tamper with it.
There is evidence that this cushion valve had been removed by the employees of the Morgan Iron Works when they were repairing the circulating pump. It was claimed upon the part of the appellant that the officers of the ship knew nothing of the taking out or removal of any of these cushion valves ; but it appeared that the first engineer had been told by the employees of the Morgan Iron Works that they thought it would be necessary to take the cushion valves out; .and he also testified that he had a further talk with the workmen, and they said that there would be no occasion to disturb the valves. The person with whom he had the conversation was the foreman in charge of the machinists. There was evidence that these cushion valves were taken out and that they were seen lying on top of the pump. There is no evidence whatever that there was any inspection made of this pump by the engineers of the steamer after the repairs were made and prior to the happening of the accident.
The question which is presented upon this appeal is as to whether any such duty of inspection under the circumstances rested upon the engineers of the steamship; and whether, if such duty was not performed, it was not the negligence of a co-employee.
The principle is familiar that an employer is bound to use reasonable diligence in the furnishing of suitable instruments with which his employees shall work, and also to use reasonable diligence in furnishing them with a safe place in which to work.
The exact cause of the happening of the accident in question is not apparent. If the bonnet of the valve had been screwed on as it should have been, it could not have been blown out without teaiv *263ing the threads of both the valve and the seat. As has been ■observed, there was no evidence whatever upon an examination of this valve that the threads were injured at all. If it was merely put into the seat loosely without any of the threads being caught, it would have come out before there was such a pressure of steam -as evidently had accumulated prior to the time when Hagen was scalded. It is claimed upon the part of the appellant that it was Hagen’s duty to examine this pump and see that it was in order; but the evidence in respect to these cushion valves is that Hagen ■had no duty in regard to them; that he was not authorized to meddle with them or touch them in any way. Therefore, if they were out of order, it was no negligence upon his part not to examine them to see that they were in order, as he had a right to assume that they were in fit condition at the time he went to the pump for the purpose of turning on the steam. It was the duty of the employer under the circumstances, after this machinery had been in the hands of the machinists for the purpose of making the extensive repairs which seem to have been made upon this ship on this occasion, to see that the machinery was in proper order before it was attempted to be used. And it is no answer to this proposition to say that that was the duty cast upon the engineers of the ship, who were the co-employees of the deceased; because it was a master’s duty to see that the machinery was in proper order for use before it was attempted to be used, and if this duty of inspection was delegated to anybody else, it was still the inspection of the principal, and if ■neglected in its performance, it was as much in fault as though the master had been guilty of the neglect. It was entirely different from the ordinary routine of work to be done by the engineers in the running of the machinery. It was a fulfillment of the duty required of the owner to see that the instruments with which his ■employees were to work were in proper condition for use.
It is further claimed that there is no proof that Hagen was free from contributory negligence in causing the happening of this-accident. It is true his mouth is sealed in death. But the evidence discloses that he was in the ordinary performance of his duty at the time of the happening of this accident, which he had no reason whatever to anticipate. He was seen to be stretching his hand up toward the throttle valve but a moment before the happening of *264the accident, which it. was necessary for him to do -in order to turn on the steam; and then in a moment thereafter this rushing sound of steam was heard — caused by the fact that the bonnet and stem of the cushion valve had blown out from the seat. From these facts the jury had a right to determine that the deceased had been guilty of no act which in any way tended or contributed to the happening of the accident, and that the appellant was guilty of negligence.. in not having made an inspection of this machinery after it had been in the hands of the machinists, in order to assure itself that it was in proper order for use. There was considerable said in regard to the drain codes being open; but if this cushion valve had been in position and properly secured, even if the drain cocks were shut, the cushion valve would not have blown out as it did.
Upon the whole case, therefore, we are of the opinion that the questions were properly submitted to the jury, and that the judgment and order appealed from should be affirmed, with costs.
O’Brien, McLaughlin and Hatch, JJ., concurred; Ingraham,. <L, dissented.